DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive.  Applicant asserts with respect to the rejection of claims 11-14 that Rigazio does not teach “the gripping section has a polygonal columnar shape”, as now recited in independent claims 11 and 14.  The Examiner disagrees since Fig. 3 of Rigazio shows sensors 40 formed in an equiangular polygonal shape of a rectangle that is formed as a column along the bezel which is a gripping section.  The Examiner suggests clarifying the sensor as formed as a plurality of sensors in a single line column and in line with the manipulation button section or some other way of defining the orientation of the sensor with respect to another feature of the device to define the structure of the sensor on the device over the current prior art.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-8, 10, 13, and 14,
The terms “detection means” (control section as CPU 11/21, [0017 and 0027]), “calculation means” (control section as CPU 11/21, [0017 and 0027]), “guidance means” (control section as CPU 11/21, [0017 and 0027]), “decision means” (control section as CPU 11/21, [0017 and 0027]), “means acquiring information associated with a width”, “means acquiring information associated with a length” (control section as CPU 11/21, [0017 and 0027]), “acquiring means, acquiring information associated with the width” (control section as CPU 11/21, [0017 and 0027]), “acquiring means, acquiring information associated with a length” (control section as CPU 11/21, [0017 and 0027]), and “executing means” (control section as CPU 11/21, [0017 and 0027]) are interpreted as the structure indicated in parenthesis of a CPU performing the various means recitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rigazio et al. (US 2009/0262073, hereinafter “Rigazio”) in view of Urata et al. (US 2010/0007528, hereinafter “Urata”).
	Regarding claim 11, Rigazio discloses a device, having:	a gripping section gripped by a hand of the user (Figs. 1 and 3, [0028-0029], side bezel/housing areas of remote control unit 12 adjacent sensors 40 are gripped by a hand of a user); and	wherein the gripping section has a polygonal columnar shape (Fig. 3, [0028-0029], sensors 40 are formed in an equiangular polygonal shape of a rectangle that is formed as a column to form the polygonal columnar shape of the bezel as the gripping section);	a sensor arranged in the gripping section and detecting a width of a palm of the user, wherein the width of the palm detected by the sensor is subjected to fixed to a hand of a user,	a flexible belt having an annular shape; and	wherein the hand is passed through the flexible belt during use.	Urata teaches using a safety strap to fix a device to a hand of the user that is formed as a flexible belt having an annular shape and has the hand passed through the annular shape of the flexible belt during use ([0011], Fig. 18, remote controller can be attached with a strap for a user’s wrist and prevent dropping of the remote controller by a user during use of the device 34).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Rigazio to include a safety strap and have the device fixed to a hand of a user, the safety strap having a flexible belt having an annular shape, and wherein the hand is passed through the flexible belt during use, such as taught by Urata, for the purpose of protecting the device from falling from the hand of the user and being damaged.
	Regarding claim 12, Rigazio as modified by Urata discloses the device according to claim 11, wherein the sensor comprises a plurality of finger sensors arranged in a row and detecting a distance to a finger of the hand of the user ([0028-

	Regarding claim 13, Rigazio discloses an information processing apparatus connected to a device, and having a gripping section gripped by the user and a sensor arranged in the gripping section and detecting a width of a palm of the user (Figs. 1, 3 and 7, [0028-0029], device or remote control unit 12 has information processing apparatus of CPU 100; side bezel/housing areas of remote control unit 12 are gripping section gripped by user adjacent sensors 40 to detect hand/palm size which includes length and width), the information processing apparatus comprising:	means acquiring information associated with the width of the palm of the user from the device  (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is determined based on sensor data being subjected to predetermined processing using holding pattern of hand); and 	means acquiring information associated with a length or a size of a portion of a body of the user by using the acquired information associated with the width of the palm, wherein the acquired information associated with the length or size of the portion of the body of the user is subjected to processing of an application (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is determined based on sensor data being subjected to predetermined processing using holding pattern of hand).
	Rigazio does not explicitly disclose the device fixed to a hand of a user.	Urata teaches using a safety strap to fix a device to a hand of the user ([0011], 
	Regarding claim 14, Rigazio discloses a computer readable storage medium storing a program for an information processing apparatus connected to a device and having a gripping section gripped by the user and a sensor arranged in the gripping section and detecting a width of a palm of the user, the program comprising (Figs. 1, 3 and 7, [0028-0029], device or remote control unit 12 has information processing apparatus of CPU 100; side bezel/housing areas of remote control unit 12 are gripping section gripped by user adjacent sensors 40 to detect hand/palm size which includes length and width):	by acquiring means, acquiring information associated with the width of the palm of the user from the device (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is determined based on sensor data being subjected to predetermined processing using holding pattern of hand); 	by acquiring means, acquiring information associated with a length or a size of a portion of a body of the user by using the acquired information associated with the width of the palm (Fig. 7, CPU 100, [0028-0029], hand/palm size including length and width is ,	wherein the information processing apparatus further comprises:	wherein the gripping section has a polygonal columnar shape (Fig. 3, [0028-0029], sensors 40 are formed in an equiangular polygonal shape of a rectangle that is formed as a column to form the polygonal columnar shape of the bezel as the gripping section).	Rigazio does not explicitly disclose	the device fixed to a hand of a user,	a flexible belt having an annular shape; and	wherein the hand is passed through the flexible belt during use.	Urata teaches using a safety strap to fix a device to a hand of the user that is formed as a flexible belt having an annular shape and has the hand passed through the annular shape of the flexible belt during use ([0011], Fig. 18, remote controller can be attached with a strap for a user’s wrist and prevent dropping of the remote controller by a user during use of the device 34)..
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694